Citation Nr: 1402588	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  13-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cancer of the vocal cords, claimed as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A review of the Virtual VA electronic records storage system, as well as the Veterans Benefits Management System (VBMS), does not reveal any additional documents which are not currently associated with the paper claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks to establish his entitlement to service connection for cancer of the vocal cords, ischemic heart disease, and diabetes mellitus type II as presumptively due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  He also asserts that he should be presumed to have been exposed to herbicides, pursuant to 38 C.F.R. § 3.307(a)(6)(iii), as part of his military duties aboard the USS Mispillion.

"Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  It is established law that a veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas, 525 F.3d at 1197. 

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered qualifying military service in Vietnam.  VAOPGCPREC 27-97 (July 23, 1997).  In 2001, VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam ("blue water" versus "brown water") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See 66 Fed. Reg. 23166 (May 8, 2001). 

Thus, VA has made a distinction between military service offshore ("blue water") and those veterans (referred to as "brown water" veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  Brown water Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

The Veteran received several Vietnam service based awards for the time period from June 1968 to November 1968.  A history of the USS Mispillion reflects that, beginning in May 1968, she served with the 7th Fleet operating in the Vietnam area.  http://www.history.navy.mil/danfs/m11/mispillion.htm.

The Veteran has asserted that the USS Mispillion transported tactical herbicides for transfer to aircraft carriers and shore installations in Vietnam.  See VA Form 21-526 received January 2011.  However, the United States Joint Services Records Research Center (JSRRC) has informed VA that, in the course of its review of numerous official military documents, ships histories, deck logs and other sources of information related to Naval ships, it has found no evidence that Navy ships transported tactical herbicides from the United States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.

The Veteran next asserts that the USS Mispillion entered the riverways of Vietnam and, thus, his exposure can be presumed by serving aboard a "brown water" ship.  However, the USS Mispillion has not been identified as a "brown water" ship for VA purposes.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm

Lastly, the Veteran has asserted that, while anchored in Antoy Bay in 1969, his duties involved visiting the shores of Vietnam.  See VA Form 21-4138 received May 2012.  Thus, he claims to actually have set foot in Vietnam.  The Board finds insufficient information of record to evaluate this theory of exposure, and finds a further duty on the part of VA to attempt to corroborate the Veteran's claimed mainland visitation.  The case, therefore, is remanded to request a search of the deck logs for the USS Mispillion from June 1968 to December 1968 and 1969 to verify whether there were shore parties or docking in Vietnam during those periods.  

Additionally, while on remand, any outstanding treatment records should be obtained, as identified below.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to identify the providers of treatment for his reported bypass surgeries in 1999 or 2000, to include Christian Northeast in St. Louis, Missouri, and assist him in obtaining any pertinent treatment records.

2.  Associate with the claims folder the following records:

	a) complete treatment records from the Cape Girardeau, Missouri VA Community Based Outpatient Clinic (CBOC); 
    
    b) complete treatment records from the Poplar Bluff VA CBOC; and
    
    c) complete treatment records from the VA Medical Center (VAMC) in St. Louis, Missouri.

3.  Contact the appropriate entity to request a search of the deck logs for the USS Mispillion from June 1968 to December 1968 and in 1969 to verify whether there were shore parties or docking in Vietnam during those periods.  Any negative responses should be associated with the claims file.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

